Response To Amendments/Arguments
Applicant’s arguments with respect to claims 1 – 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections of claims 1 – 58 under the double patenting rejected is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 58  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Roberts et al. (US Patent Number 7,277,603) in view of Taraschuk et al. (US Patent Number 6,781,537).
Regarding claims 1, and 10, Roberts et al. discloses an optical modulation system and method  (fig. 4) , the system comprising: an input  (x(m))  for receiving digital input words, each digital input word comprising a plurality of input data bits (col. 1, lines 32 – 33, 58, 59; col. 5, lines 57 – 59); an input optical signal (2, fig. 4); an  optical modulation system (4, fig. 4) further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word (col. 5, lines 56 – 60), thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers (col. 1, lines 26 – 30) but do not disclose an optical modulation system wherein the optical modulation system based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits, wherein the mapping specifies, for each digital input word included in a set of possible digital input words for the plurality of input data bits, a corresponding digital output word from a set of possible digital output words for the plurality of output data bits, wherein, for a first subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the first subset, decrease, wherein, for a second subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the second subset, increase. However, Taraschuk et al., in the same field of endeavor, discloses an optical modulation system and method  (fig. 5) based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits (col. 6, line 56 to col. 7, line 4), wherein the mapping specifies, for each digital input word included in a set of possible digital input words for the plurality of input data bits, a corresponding digital output word from a set of possible digital output words for the plurality of output data bits (col. 6, line 56 to col. 7, line 4), wherein, for a first subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the first subset, decrease, wherein, for a second subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the second subset, increase (col. 6, line 56 to col. 7, line 4). Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system and both Robert’s and Taraschuk et al.’ references combined would achieve the same end result as the claimed invention.
 Regarding claims 19, 28, Roberts et al. disclose an optical modulation system and method  (fig. 4), the system comprising: an input  (x(m))  for receiving digital input words, (col. 1, lines 32 – 33, 58, 59; col. 5, lines 57 – 59); an input optical signal (2, fig. 4) but do not disclose an optical modulation system  an optical modulation system based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits, wherein, for a first plurality of digital input words applied to the mapping and having increasing values, values of digital output words, corresponding respectively to the first plurality of digital input words, decrease, wherein, for a second plurality of digital input words applied to the mapping and having increasing values, values of digital output words, corresponding respectively to the second plurality of digital input words, increase, and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers.  However, Taraschuk et al., in the same field of endeavor, disclose an optical modulation system and method (fig. 5) based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits (col. 6, line 56 to col. 7, line 4), wherein, for a first plurality of digital input words applied to the mapping and having increasing values, values of digital output words, corresponding respectively to the first plurality of digital input words, decrease, wherein, for a second plurality of digital input words applied to the mapping and having increasing values, values of digital output words, corresponding respectively to the second plurality of digital input words, increase, (col. 6, line 56 to col. 7, line 4) and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers (col. 6, line 56 to col. 7, line 4).  Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system and both Robert’s and Taraschuk et al.’ references combined would achieve the same end result as the claimed invention.
Regarding claim 37, 42, Roberts et al. disclose an optical modulation system and method (fig. 4) the system comprising: an input  (x(m))  for receiving digital input words, (col. 1, lines 32 – 33, 58, 59; col. 5, lines 57 – 59); an input optical signal (2, fig. 4) but do not disclose an optical modulation system wherein the optical modulation system maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits, Page 9Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X wherein, for a first plurality of digital input words received successively at the digital input and having increasing values, deltas between values of digital output words mapped respectively from the first plurality of digital input words decrease, wherein, for a second plurality of digital input words received successively at the digital input and having increasing values, deltas between digital output words mapped respectively from the second plurality of digital input words increase, and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers.  However, Taraschuk et al., in the same field of endeavor, disclose an optical modulation system and method (fig. 5) wherein the optical modulation system maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits (col. 6, line 56 to col. 7, line 4), Page 9Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X wherein, for a first plurality of digital input words received successively at the digital input and having increasing values, deltas between values of digital output words mapped respectively from the first plurality of digital input words decrease (col. 6, line 56 to col. 7, line 4), wherein, for a second plurality of digital input words received successively at the digital input and having increasing values, deltas between digital output words mapped respectively from the second plurality of digital input words increase (col. 6, line 56 to col. 7, line 4), and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers (col. 6, line 56 to col. 7, line 4).  Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system and both Robert’s and Taraschuk et al.’ references combined would achieve the same end result as the claimed invention.

 Regarding claims 47, 50,  Roberts et al. disclose an optical modulation system and method (fig. 4) the system comprising: an input  (x(m))  for receiving digital input words, (col. 1, lines 32 – 33, 58, 59; col. 5, lines 57 – 59); an input optical signal (2, fig. 4) but do not disclose an optical modulation system wherein the optical modulation system maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits, wherein, for a first plurality of digital input words received successively at the digital input and having increasing values, deltas between values of digital output words mapped respectively from the first plurality of digital input words decrease, wherein, for a second plurality of digital input words received successively at the digital input and having increasing values, deltas between digital output words mapped respectively from the second plurality of digital input words increase, wherein, for a third plurality of digital input words received successively at the digital input and having decreasing values, deltas between values of digital output words mapped respectively from the third plurality of digital input words decrease, wherein, for a fourth plurality of digital input words received successively at the digital input and having decreasing values, deltas between values of digital output words mapped respectively from the fourth plurality of digital input words increase, wherein, for a fifth plurality of digital input words received successively at the digital input and having decreasing or increasing values, deltas between values of digital output words mapped respectively from the fifth plurality of digital input words remain the same, and Page 12Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers.  However, Taraschuk et al., in the same field of endeavor, disclose an optical modulation system and method (fig. 5) wherein the optical modulation system maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits (col. 6, line 56 to col. 7, line 4) , wherein, for a first plurality of digital input words received successively at the digital input and having increasing values, deltas between values of digital output words mapped respectively from the first plurality of digital input words decrease (col. 6, line 56 to col. 7, line 4) , wherein, for a second plurality of digital input words received successively at the digital input and having increasing values, deltas between digital output words mapped respectively from the second plurality of digital input words increase(col. 6, line 56 to col. 7, line 4), wherein, for a third plurality of digital input words received successively at the digital input and having decreasing values, deltas between values of digital output words mapped respectively from the third plurality of digital input words decrease (col. 6, line 56 to col. 7, line 4), wherein, for a fourth plurality of digital input words received successively at the digital input and having decreasing values, deltas between values of digital output words mapped respectively from the fourth plurality of digital input words increase (col. 6, line 56 to col. 7, line 4), wherein, for a fifth plurality of digital input words received successively at the digital input and having decreasing or increasing values, deltas between values of digital output words mapped respectively from the fifth plurality of digital input words remain the same (col. 6, line 56 to col. 7, line 4), and Page 12Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers (col. 6, line 56 to col. 7, line 4).  Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system and both Robert’s and Taraschuk et al.’ references combined would achieve the same end result as the claimed invention.
Regarding claims 53, 56, Roberts et al. disclose an optical modulation system and method (fig. 4) the system comprising: an input  (x(m))  for receiving digital input words, (col. 1, lines 32 – 33, 58, 59; col. 5, lines 57 – 59); an input optical signal (2, fig. 4) but do not disclose an optical modulation system, wherein the optical modulation system, based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits, wherein the mapping specifies, for each digital input word included in a set of possible digital input words for the plurality input data bits, a corresponding digital output word from a set of possible digital output words for the plurality of output data bits, wherein, for a first subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of Page 14Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X digital output words, corresponding respectively to digital input words in the first subset, decrease, wherein, for a second subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the second subset, increase, wherein, for a third subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the third subset, decrease, wherein, for a fourth subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the fourth subset, increase, wherein, for a fifth subset of digital input words specified in the mapping and having increasing or decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the fifth subset, remain the same, wherein for any of the first, second, third, fourth, or fifth subsets, at least some of the digital input words within the subset specified in the mapping are non- contiguous, and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word, thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers. However, Taraschuk et al., in the same field of endeavor, disclose an optical modulation system, wherein the optical modulation system, based on a mapping, maps a digital input word received at the input to a corresponding digital output word comprising a plurality of output data bits (col. 6, line 56 to col. 7, line 4) , wherein the mapping specifies, for each digital input word included in a set of possible digital input words for the plurality input data bits, a corresponding digital output word from a set of possible digital output words for the plurality of output data bits (col. 6, line 56 to col. 7, line 4), wherein, for a first subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of Page 14Patent App. No.: 17/736,876 Attorney Docket No.: RAMO0002US1 C2X digital output words, corresponding respectively to digital input words in the first subset, decrease (col. 6, line 56 to col. 7, line 4), wherein, for a second subset of digital input words specified in the mapping and having increasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the second subset, increase, (col. 6, line 56 to col. 7, line 4) wherein, for a third subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the third subset, decrease (col. 6, line 56 to col. 7, line 4), wherein, for a fourth subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the fourth subset, increase (col. 6, line 56 to col. 7, line 4), wherein, for a fifth subset of digital input words specified in the mapping and having increasing or decreasing values, deltas between values of digital output words in the set of digital output words, corresponding respectively to digital input words in the fifth subset, remain the same (col. 6, line 56 to col. 7, line 4), wherein for any of the first, second, third, fourth, or fifth subsets, at least some of the digital input words within the subset specified in the mapping are non- contiguous, and wherein the optical modulation system further comprises a modulator for modulating the input optical signal responsively to the digital output word mapped from the digital input word (col. 6, line 56 to col. 7, line 4), thereby generating one or more modulated optical signal outputs for transmission over one or more optical fibers (col. 6, line 56 to col. 7, line 4).  Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system and both Robert’s and Taraschuk et al.’ references combined would achieve the same end result as the claimed invention.
Regarding claims 2, 11, 20, 29, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system  and method  wherein at least some of the digital input words in the first subset or the second subset specified in the mapping are non-contiguous (col. 6, line 56 to col. 7, line 4).  Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system.
	Regarding claims 3, 12, 22, 31, 38, 43, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system  and method  wherein, for a third subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the third subset, decrease, and wherein, for a fourth subset of digital input words specified in the mapping and having decreasing values, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the fourth subset, increase (col. 6, line 56 to col. 7, line 4). Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system.
	Regarding claims 4, 13, 23, 32, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system  and method wherein at least some of the digital input words the third subset or the fourth subset specified in the mapping are non-contiguous (col. 6, line 56 to col. 7, line 4). Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system.
Regarding claims 5, 14, 24, 33, 39, 44, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system and method  , wherein, for a fifth subset of increasing or decreasing digital input words in the mapping, deltas between values of digital output words in the set of possible digital output words, corresponding respectively to digital input words in the fifth subset, remain the same (col. 6, line 56 to col. 7, line 4). Therefore, it would have been obvious to one ordinary skill in the art  at the time of the effective filing of the invention of modify Roberts et al.’s optical waveform modulator with that of Taraschuk et al. in order to improve the performance of the system.  
Regarding claims 6, 15, 25, 34, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system and method  , wherein at least some of the digital input words in the fifth subset specified in the mapping are non- contiguous ( col. 6, line 56 to col. 7, line 4).  
Regarding claims 7, 16, the combination of Roberts et al. and Taraschuk et al. would achieve the same end result as the claimed invention since Taraschuk et al. teaches the  optical modulation system  wherein, for at least two different digital input words included in the set of possible digital input words, the corresponding digital output words are the same (col. 6, line 56 to col. 7, line 4).  
 Regarding claims 8, 17, 26, 35, 40, 45, 48, 51, 54, 57, Roberts discloses an optical modulation system and method (fig. 4) wherein the modulator actuates at least one actuating electrode responsive to the digital output word (fig. 4, the bus lines that carry Vr(n) signals are directly connected to the electrodes.
Regarding claims 9, 18, 27, 36, 41, 46, 49,  52, 55,  58, Roberts discloses an optical modulation system and method (fig. 4), wherein the one or more modulated optical signal outputs comprise analog modulated optical signals (the output of the modulator 4).  
Regarding claims 21, 30, Roberts discloses an optical modulation system (fig. 4), wherein at least some of the second plurality of digital input words specified in the mapping are non- contiguous (col. 6, line 56 to col. 7, line 4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845